Exhibit 10.7

THIRD AMENDMENT TO LEASE

THIS AGREEMENT made and entered into this 17th day of May 2006 (the “Effective
Date”), by and between West Washington Associates, LLC, a Wisconsin limited
liability company (“Landlord”), and Sonic Foundry, Inc., a Maryland Corporation
(“Tenant”).

WHEREAS, in a Lease agreement between the above parties (“Lease”), Tenant Leased
from Landlord the premises known as Suite 775 of Network222, 222 West Washington
Avenue, Madison, WI 53703 (“Premises”), for a term commencing October 1, 2003,
upon the covenants and conditions contained therein.

WHEREAS, the parties amended the Lease and the Premises to include Suite 140 as
storage space to the Premises in a First Amendment To Lease dated October 1,
2003.

WHEREAS, the parties amended the Lease to add 3,811 of Usable Area to the
Premises in a Second Amendment To Lease dated February 11, 2004.

WHEREAS, Landlord and Tenant now desire to amend the Lease on the terms herein
stated. (Capitalized terms shall have the meaning ascribed to them in the Lease
unless otherwise noted herein.)

THEREFORE, in consideration of the mutual covenants and conditions contained
herein the parties hereby agree as follows:

 

1. Upon the Effective Date the Premises shall be amended to include 8,911 square
feet of Rentable Area (7,749 square feet of Usable Area) as depicted in Exhibit
A attached hereto (such addition to the Premises, the “Second Expansion Space”).
Tenant is also hereby granted a non-exclusive license to place network patch
panel and switch equipment necessary for its office network serving the Second
Expansion Space within the electrical closet located adjacent to the Second
Expansion Space during the duration of the term.

 

2. Tenant hereby exercises its first of two three (3) year options to extend as
set forth in Section 18.18 of the Lease. The new Expiration Date for the entire
Premises, including the Second Expansion Space, shall be September 30, 2011.
Tenant’s second expansion option as set forth in Section 18.18 of the Lease
shall be deemed to include the Second Expansion Space.

 

3. Base Rent for the Second Expansion Space shall be abated through August 31,
2006. The Base Rent for the Second Expansion Space shall begin September l, 2006
and shall be adjusted according to the following schedule:

 

September 1, 2006 - September 30, 2007:

   $ 23.50/RSF

October 1, 2007- September 30, 2008:

   $ 24.00/RSF

October 1, 2008 - September 30, 2009:

   $ 24.50/RSF

October 1, 2009 - September 30, 2010:

   $ 25.00/RSF

October 1, 2010 - September 30, 2011:

   $ 25.50/RSF

 

4. With respect to the Second Expansion Space, Tenant’s Base Year shall be
calendar year 2006. Tenant shall pay Tenant’s Pro Rata Share of increases in
Operating Costs over Landlord’s Share in the Base Year as set forth in
Section 4.3 of the Lease. Tenant’s Pro Rata Share under the Lease with respect
to the Second Expansion Space is 4.54%.

 



--------------------------------------------------------------------------------

5. Exhibit D of the Lease (Parking Addendum) shall be amended to add nine
parking spaces in the Building and the Parking Agreement - Dane County Ramp
dated September 16, 2003 shall be amended to add fourteen (14) parking spaces in
the Dane County Ramp (or the City of Madison Overture Center Ramp). These
additional stalls shall be taken under the same terms and conditions as set
forth in the respective agreements including being subject to the each
agreements’ current applicable Additional Rent schedule and future adjustments
as set forth in those agreements.

 

6. The Second Expansion Space is being taken in its “as-is” condition. Provided
Tenant is not in default under the Lease, beyond any applicable cure periods,
Landlord shall provide Tenant an improvement allowance in the amount of $309,950
(the “Improvement Allowance”) to be utilized for improvements to the Second
Expansion Space in the manner and terms as set forth in the attached Exhibit B -
Landlord and Tenant Construction Obligations.

 

7. Tenant shall have the right to place a Building standard Landlord approved
directory strip identifying Tenant on the monument sign located outside the
Building entry at Tenants sole cost and expense.

 

8. The Second Expansion Space shall not be subject to Tenant’s Option to Expand
as set forth in Section 18.19 of the Lease.

 

9. Tenant acknowledges that, as depicted in Exhibit C, Landlord may in the
future require the recapture of part of the Second Expansion Space to serve as
the Building’s future elevator core should Landlord desire to expand the
Building. Tenant and Landlord agree to negotiate in good faith to achieve an
equitable agreement whereby Landlord would recapture the space necessary for the
elevator core.

 

10. Right of First Offer. Provided there is at least three (3) years remaining
on the term of the Lease (including any lease extension period if previously
exercised), Tenant will have the right of first offer (“Right of First Offer”)
to lease any space adjacent to the Second Expansion Space as depicted in the
attached Exhibit D whenever such space becomes available during the term of the
Lease. Space shall deemed to “become available” when the lease for any current
tenant of all or a portion of the adjacent space expires or is otherwise
terminated. Notwithstanding this, adjacent space shall not be deemed to “become
available” if the space is i) assigned or subleased by the current tenant of the
space, or ii) re-let by the current tenant of the space by renewal, extension,
or renegotiation.

Tenant’s Right of First Offer will be provided under the following terms and
conditions:

 

  (a) Whenever such space covered under Tenant’s Right of First Offer becomes
available, Landlord will give Tenant notice of such availability together with
the terms of its availability, which shall be based on the fair market rental
conditions for comparable office space in downtown Madison, Wisconsin at the
time the space becomes available for lease.

 

  (b) Within fifteen (15) days of receipt of Landlord’s notice, Tenant will give
Landlord written notice of Tenant’s intent to expand into the offered space or
Tenant’s right to such space will be deemed waived by Tenant.

In the event Tenant exercises such Right of First Offer, the area will be added
to the Premises under the terms and conditions so offered and in its entirety
unless Landlord agrees to divide such space.

 

Page 2



--------------------------------------------------------------------------------

11. Landlord and Tenant hereby represent and warrant to the other party that it
has not engaged a broker to whom a commission would be due for either the Second
Expansion Space nor for the extension of the term for the existing Premises.
Each party agrees to indemnify and hold the other party harmless from any
claim(s) of a commission owing from this Third Amendment to Lease.

Tenant has occupied and/or inspected the Premises and knows the condition
thereof, and acknowledges that no warranties, expressed or implied, are made
with respect thereto, except as provided in this Third Amendment.

All other conditions of the Lease remain unchanged and all terms of the Lease,
as amended, are incorporated herein by reference.

This Agreement shall also be binding upon and inure to the benefit of the
successors and assigns of the respective parties hereto.

IN WITNESS WHEREOF, the parties hereto have set their hands and seals on the
date and year above written.

 

WEST WASHINGTON ASSOCIATES, LLC, LANDLORD By:  

/s/ William J. Kunkler

  William J. Kunkler, Executive Vice President By:  

/s/ Lee R. Ferderer

  Lee R. Ferderer, Corporate Counsel SONIC FOUNDRY, INC., TENANT By:  

/s/ Kenneth A. Minor

  Kenneth A. Minor, Chief Financial Officer

 

Page 3



--------------------------------------------------------------------------------

LOGO [g65789image001.jpg]



--------------------------------------------------------------------------------

EXHIBIT B - LANDLORD AND TENANT CONSTRUCTION OBLIGATIONS

LANDLORD’S AND TENANT’S CONSTRUCTION OBLIGATIONS

I. CONSTRUCTION PROCEDURES

Landlord agrees to provide, by Landlord’s designated architect and/or engineer,
the following Building Standard architectural and mechanical drawings and
specifications (the “Initial Plans”), to be drawn for the Second Expansion Space
on Tenant’s behalf and which shall be based upon Tenant’s space plan as shown in
Exhibit B-l:

 

  A. Completed, finished and detailed architectural drawings for Tenant’s
reflected ceiling, telephone, data and electrical outlets, and for the work to
be done by Landlord under Section II hereof.

 

  B. Completed Building Standard plans where necessary for installation of
air-conditioning grilles and registers, heating and electrical facilities for
the work to be done by Landlord under Section II hereof.

Landlord shall also submit for Tenant’s review architectural drawings for
Tenant’s doors, sidelights, cabinetry, and countertops which shall be reviewed
and approved by Tenant and Landlord using reasonable discretion.

Tenant covenants and agrees to furnish Landlord the following necessary
information for the completion of the Initial Plans on or before May 10, 2006:

 

  A. Electrical outlet, telephone and data locations;

 

  B. Cabinet layout and laminate selections (Kitchenette, Copy/Work Room
countertop/ cabinetry);

 

  C. Flooring selections; and

 

  D. Paint color selections for walls and door jams.

Landlord will, within seven (7) days therefrom, complete said plans and submit
to Tenant for approval or disapproval. Tenant will inform Landlord of this
approval or any corrections of said plans within three (3) days after receipt
thereof by Tenant. All such plans are expressly subject to Landlord’s prior
written approval, which Landlord will not unreasonably withhold or delay.

Landlord shall provided an Improvement Allowance of Three Hundred Nine Thousand
Nine Hundred and Fifty Dollars ($309,950), to pay the cost of Landlord’s Work to
be performed in the Second Expansion Space pursuant to this agreement and for
the services to be provided by Landlord hereunder. All costs for such work and
services (including architectural fees and Landlord’s construction management
fee of eight percent (8%) of the cost of the work) will be deducted from the
Improvement Allowance. Tenant shall pay to Landlord the cost of work and
services in excess of the Improvement Allowance prior to occupancy of the Second
Expansion Space. Tenant shall receive a credit to its Base Rent for any unused
portion of said allowance using a fifteen (15) year amortization schedule with a
discount rate of ten percent (10%).

 

Page 5



--------------------------------------------------------------------------------

Landlord, at its sole cost and expense, will cause said plans to be filed with
the appropriate governmental agencies in such form (buildings notice, alteration
or other form) as may be required. If Tenant will desire any additional or
non-standard work, over and above that specified in Section II hereof, to be
performed in the Second Expansion Space by Landlord or by Tenant, Tenant will
cause similar plans and specifications for such work to be drawn at Tenant’s
sole expense, either by arranging therefor with Landlord’s architect and/ or
engineer, or by consultants of its own selection. All such plans and
specifications for additional or non-standard work will be submitted to Landlord
with Tenant approved and/ or corrected Initial Plans (hereinafter referred to as
the “Final Plans”) for Landlord’s review and approval. Landlord reserves the
right to give directives to Tenant’s architect or engineer, at Tenant’s expense,
for the purpose of insuring that such additional or non-standard work conforms
to the Building Standards. Landlord covenants it will not unreasonably withhold
or delay such review.

If Landlord agrees to perform, at Tenant’s request, and upon submission by
Tenant of necessary plans and specifications, any additional or non-standard
work over and above that specified in Section II hereof, such work will be
performed by Landlord, at Tenant’s sole expense, as a Tenant extra. Prior to
commencing any such work requested by Tenant, Landlord will submit to Tenant
written estimates of the cost of any such work as indicated on Final Plans. If
Tenant will fail to approve or disapprove any such estimate within one (1) week
from the date of submission thereof by Landlord, then Landlord will be
authorized to proceed thereon. Tenant agrees to pay Landlord, promptly upon
being billed therefor, the cost of all such work, together with eight percent
(8%) of the cost for Landlord’s fee; Tenant agrees that in the event of default
of payment thereof, Landlord will (in addition to all other remedies) have the
same rights as in the event of default of payment or rent under the Lease.

In addition, if Tenant fails to supply to Landlord any of the above specified
information within twenty (20) days after the dates so specified, Landlord may,
at it’s option, declare a default under this Lease and exercise any of
Landlord’s remedies for default thereunder, including terminating this Lease. If
Landlord so terminates the Lease, Tenant will pay Landlord for all expenses
incurred by Landlord in preparing the Initial Plans, and/ or Final Plans or in
preparing the Second Expansion Space for occupancy by Tenant.

Landlord will permit Tenant and it agents reasonable access to the Second
Expansion Space during normal working hours prior to the date specified for the
commencement of Tenant’s occupancy under this Lease, in order that Tenant may
perform through its own contractors such work and decorations as Tenant may
desire at the time that Landlord’s contractors are working in the Second
Expansion Space. All contractors engaged by Tenant as permitted by Landlord will
be bondable, licensed contractors, possessing good labor relations, capable of
performing quality workmanship and working in harmony with Landlord’s general
contractor and other contractors on the job. Such license is further conditioned
upon Workers’ Compensation and public liability insurance and property damage
insurance, all in amounts and with companies and on forms satisfactory to
Landlord, being provided and at all times maintained by Tenant’s contractors
engaged in the performance of the work, and certificates of such insurance being
furnished to Landlord, prior to proceeding with the work. If at any time such
entry will cause disharmony or interference with Landlord’s mechanics or
contractors, this license may be withdrawn by Landlord upon forty-eight
(48) hours written notice to Tenant. Such entry will

 

Page 6



--------------------------------------------------------------------------------

be deemed to be subject to all of the terms, covenants, provisions and
conditions of the Lease except as to the covenant to pay rent. Landlord will not
be liable in any way for any injury, loss or damage which may occur to Tenant,
its employees, contractors, agents, workmen and mechanics, or any one or more of
them, or to any of Tenant’s decorations or installations so made prior to
commencement of the term of the Lease, the same being solely at Tenant’s risk
and Tenant hereby agrees to indemnify and hold Landlord harmless form any and
all claims therefor or arising therefrom.

Landlord will cause the repair or replacement of any defects in material or
workmanship, if any, in the improvements installed by Landlord, if Landlord
receives written notification of such defect from Tenant within the period of
one (1) year after the date of substantial completion of the Building. Tenant’s
sole and exclusive remedy against Landlord will be for the repair. Landlord will
not be responsible for any defect of any nature in the improvements installed by
Landlord of which Landlord is not so notified within such one (1) year period.
LANDLORD MAKES NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, IN
IMPROVEMENTS EXCEPT THE WARRANTIES EXPRESSLY SET FORTH HEREIN. TENANT’S SOLE
REMEDY FOR THE BREACH OF ANY APPLICABLE WARRANTY WILL BE THE REMEDY SET FORTH
HEREIN. Tenant agrees that no other remedy, including without limitation
incidental or consequential damages for lost profits, injury to person or
property, or any other incidental or consequential loss will be available to
Tenant.

II. LANDLORD’S WORK

The Second Expansion Space will be provided in “as is” condition except for the
work provided herein, which will be “Landlord’s Work”. Landlord agrees to
perform the following work in the Second Expansion Space described herein and
shown on the floor plan attached hereto to provide Tenant new, fully finished,
“turn-key” office space (subject to the Improvement Allowance), said work be
commenced after Tenant has approved the Initial Plans:

 

  A. Partitioning - Furnish and install Landlord’s Building Standard
partitioning in place as shown on the attached floor plan. The partitions will
be 3-3/4” normal thickness, consisting of one (1) 5/8” thick, full-height gypsum
board, attached to each side of 2-1/2” metal studs (penetrating the acoustical
ceiling at each demising wall between private spaces within the Second Expansion
Space and at these locations, where feasible, to the structural deck above the
ceiling). Demising partitions will include batt-type insulation for sound
insulation purposes. Drywall to be taped and sanded, ready for finishing.

 

  B. Painting - Paint the non-glazed portion of the exterior walls and all
Building Standard demising and interior partitions in Landlord’s Building
Standard grade of enamel latex paint with one (1) primer and one (1) finish
coat. Tenant to select paint colors (subject to Landlord’s consent which shall
not be unreasonably withheld).

 

  C. Doors, Frames, and Hardware - Furnish and install Landlord’s Building
Standard full height solid core doors and door as shown on the attached floor
plan. Interior doors to have Building Standard passage set hardware and corridor
exit doors to have Building Standard locksets. Doors are to have non-glare
exterior finish. Doorstops provided for all doors. The Second Expansion Space
main entrance doors to be glass as determined by architect with Landlord and
Tenant approval.

 

Page 7



--------------------------------------------------------------------------------

  D. Electrical Outlets - Furnish and install wall-mounted duplex 110-volt
receptacles at locations reasonably selected by Tenant. Tenant agrees to allow
Landlord to use existing receptacles if said receptacles are located at or
nearby Tenant’s desired locations.

 

  E. Telephone/Data Outlets - Provide for the installation of Building Standard
wall-mounted telephone outlets in the ratio of one (1) per each two hundred ten
(210) square feet of Usable Area. Landlord to provide wall junction boxes with
conduit in wall cavity with pull string. Reasonable voice/data wiring to be part
of Landlord’s Work.

 

  F. Light Fixtures - Furnish and install Landlord’s Building Standard 2’ x 4’
recessed fluorescent fixture, with acrylic prismatic lens, in the ratio of one
(1) per each eighty (80) square feet of Usable Area.

 

  G. Light Switches - Furnish and install Landlord’s Building Standard wall
switches in the ratio of one (1) switch per each three hundred (300) square feet
of Usable Area and in a configuration that conforms to applicable building
codes.

 

  H. Ceiling - Furnish and install Landlord’s Building Standard acoustical hung
ceiling throughout the Premises.

 

  I. Carpet and Cove Base - Furnish and install Landlord’s Building Standard
carpeting and cove base, as selected by Tenant from Landlord’s color range,
located where shown on the Initial Plans.

 

  J. Window Covering - Furnish and install Landlord’s Building Standard
mini-blinds (as needed) on exterior windows.

 

  K. Heating, Ventilating, and Air Conditioning (HVAC) - Furnish and install
Landlord’s Building Standard HVAC system, including reasonable duct work and one
(1) thermostat for each zone. Supply grilles installed in accordance with plans
and specifications by mechanical engineer and/or mechanical contractor. The HVAC
system serving the Second Expansion Space is to be furnished and installed in
conformance with all applicable building codes and in conformance with the
performance standard set forth in the Lease.

 

  L. Fire Protection - Furnish and install Landlord’s Building Standard fire
protection system. Furnish and install all required exit lights and any other
fire protection systems required by applicable building codes.

 

  M. Cabinetry - Furnish and install Landlord’s Building Standard lower cabinets
and countertops as shown on the Initial Plans. Tenant to select laminate color
for counters and cabinets subject to Landlord’s consent, which shall not be
unreasonably withheld.

 

  N. Sidelights and Conference Room Glass - Furnish and install sidelights and
conference room glass as shown in the Initial Plans.

III. TENANT’S WORK

All work, except for that defined as Landlord Work herein, will be performed by
Tenant and deemed to be “Tenant’s Work”. Tenant will do and perform at its
expense all Tenant’s Work

 

Page 8



--------------------------------------------------------------------------------

diligently and promptly. Before doing any Tenant’s Work, Tenant must receive
prior written permission from Landlord. No work performed by Tenant is in lieu
of current rent or an advance rental payment, nor is any such work deemed of any
value to Landlord at the termination or cancellation of this Lease. Tenant’s
Work will include, but not be limited to the following:

 

  A. Specialty electronic equipment, trade fixtures and multimedia improvements;
and

 

  B. Any and all other work necessary to improve and occupy the Premises for
Tenant’s use.

Tenant’s construction will comply in all respects with applicable federal,
state, county, and local statutes, ordinances, regulations, laws, and codes.
Tenant will be responsible for all necessary permits and approvals required to
pursue Tenant’s work. Tenant’s work will not hinder or interfere with the
conducting of business by other tenants. Tenant’s contractor or subcontractors
will not at any time damage, injure, interfere with or delay any other
construction within the Building.

 

Page 9



--------------------------------------------------------------------------------

EXHIBIT C - FUTURE ELEVATOR CORE

 

Page 10



--------------------------------------------------------------------------------

LOGO [g65789image002.jpg]



--------------------------------------------------------------------------------

LOGO [g65789image003.jpg]



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO LEASE

THIS AGREEMENT made and entered into this 5th day of July 2006 (the “Effective
Date”), by and between West Washington Associates, LLC, a Wisconsin limited
liability company (“Landlord”), and Sonic Foundry, Inc., a Maryland Corporation
(“Tenant”).

WHEREAS, in a Lease agreement between the above parties (“Lease”), Tenant Leased
from Landlord the premises known as Suite 775 of Network222, 222 West Washington
Avenue, Madison, WI 53703 (“Premises”), for a term commencing October 1, 2003,
upon the covenants and conditions contained therein.

WHEREAS, the parties amended the Lease and the Premises to include Suite 140 as
storage space to the Premises in a First Amendment To Lease dated October 1,
2003.

WHEREAS, the parties amended the Lease to add 3,811 of Usable Area to the
Premises in a Second Amendment To Lease dated February 11, 2004.

WHEREAS, in a Third Amendment to Lease dated May 12, 2006 the parties amended
the Lease to add the Second Expansion Space consisting of approximately 8,911 of
Rentable Square Feet on the first floor of the Building to the Premises; and
Tenant exercised its first of two three (3) year options to extend as set forth
in Section 18.18 of the Lease.

WHEREAS, Landlord and Tenant now desire to amend the Lease on the terms herein
stated, (Capitalized terms shall have the meaning ascribed to them in the Lease
unless otherwise noted herein).

THEREFORE, in consideration of the mutual covenants and conditions contained
herein the parties hereby agree as follows:

 

  1. In addition to the Improvement Allowance of $309,950 as set forth in
Exhibit B of the Third Amendment to Lease, Landlord shall provide Tenant a
Financing Allowance of $116,235 (hereinafter the “Financing Allowance”).

The Financing Allowance shall be amortized over the sixty-one (61) month term of
the Second Expansion Space at an annual rate of 12%. The resulting monthly
payment of $2,529.32 (the “Financing Payment”) shall be paid by Tenant monthly
in advance simultaneously with the monthly Base Rent due for the Second
Expansion Space. Accordingly, the combined monthly Base Rent and Financing
Payment schedule for the Second Expansion Space shall be as follows:

 

September 1, 2006 - September 30, 2007:

   $ 19,980.03 per month

October 1, 2007 - September 30, 2008:

   $ 20,351.32 per month

October 1, 2008 - September 30, 2009:

   $ 20,722.61 per month

October 1, 2009 - September 30, 2010:

   $ 21,093.90 per month

October 1, 2010 - September 30, 2011:

   $ 21,465.20 per month

 



--------------------------------------------------------------------------------

Tenant has occupied and/or inspected the Premises and knows the condition
thereof, and acknowledges that no warranties, expressed or implied, are made
with respect thereto, except as provided in this Fourth Amendment.

All other conditions of the Lease remain unchanged and all terms of the Lease,
as amended, are incorporated herein by reference.

This Agreement shall also be binding upon and inure to the benefit of the
successors and assigns of the respective parties hereto.

IN WITNESS WHEREOF, the parties hereto have set their hands and seals on the
date and year above written.

 

WEST WASHINGTON ASSOCIATES, LLC, LANDLORD By:  

/s/ Stacy M. Nemeth

  Stacy M. Nemeth, Senior Vice President By:  

/s/ Lee R. Ferderer

  Lee R. Ferderer, Corporate Counsel SONIC FOUNDRY, INC., TENANT By:  

/s/ Kenneth A. Minor

  Kenneth A. Minor, Chief Financial Officer

 

Page 2



--------------------------------------------------------------------------------

Build-Out Cost Estimate            Tenant: Sonic Foundry - Suite 100    Cost
estimate, subject to change. June 20, 2006    Usable SF: 7,749   

 

    

Total

Cost

   Total
Cost/USF    Landlord
Cost   

Tenant

Cost

   

Comments

Doors & Frames

             

Lobby Entry Doors

   $ 7,565.00    $ 0.98       $ 7,565.00    

Removal of exterior door

   $ 4,995.00    $ 0.64       $ 4,995.00    

Lobby Drs. Demo. / Framing

   $ 950.00    $ 0.12       $ 950.00     Wall Tech removal and patch two lobby
doors

Doors / frames / hardware/ strikes

   $ 19,821.87    $ 2.56       $ 19,821.87    

Closest shelf/ coat hooks

   $ 200.00    $ 0.03       $ 200.00    

Installation of doors / hardware / closet shelf

   $ 2,400.00    $ 0.31       $ 2,400.00    

Conference rm glass entrance system

   $ 4,600.00    $ 0.59       $ 4,600.00    

Side-lights for offices

   $ 990.00    $ 0.13       $ 990.00    

Millwork

             

Room 1009

   $ 5,500.00    $ 0.71       $ 5,500.00     Bachmann Construction

Room 1007

   $ 15,500.00    $ 2.00       $ 15,500.00    

Room 1002

   $ 11,350.00    $ 1.46       $ 11,350.00    

Room 1003

   $ 8,450.00    $ 1.09       $ 8,450.00    

Room 1006

   $ 1,500.00    $ 0.19       $ 1,500.00    

Room 1001

   $ 14,000 00    $ 1.81       $ 14,000.00    

Staining of cabinets

   $ 4,704.00    $ 0.61       $ 4,704.00    

Appliances

             

Refrigerator

   $ 622.00    $ 0.08       $ 900.00     Revised to a GT1SHTXMB

Dishwasher

   $ 500.00    $ 0.06       $ 500.00    

Life Safety

             

Sprinkler system

   $ 21,100.00    $ 2.72       $ 21,100.00     Insulate or paint piping system?

Electrical

             

Floor coring / conduit

   $ 3,900.00    $ 0.50       $ 3,900.00    

Demolition

   $ 1,500.00    $ 0.19    $ 1,500.00    $ 0.00    

Life safety

   $ 19,192.00    $ 2.48       $ 19,192.00    

Electrical base bid

   $ 78,408.00    $ 10.12       $ 78,408.00    

Security

   $ 16,000.00    $ 2.06       $ 19,197.00     The front door was not included
in the bid, $3,197.00 additional

Flooring

             

VCT

   $ 3,600.00    $ 0.46       $ 3,600.00    

Carpet

   $ 31,800.00    $ 4.10       $ 31,800.00    

Lobby flooring

   $ 13,600.00    $ 1.76       $ 13,600.00    

Vinyl Cove Base

   $ 1,400.00    $ 0.18       $ 1,400.00    

Allowance for leveling

   $ 1,500.00    $ 0.19       $ 1,500.00    

Window Covers

             

Roller shades

   $ 4,675.00    $ 0.60       $ 4,675.00     Conference room only. No blinds on
any other windows. No box included.

Walls

             

Construction

   $ 47,984.00    $ 6.19       $ 47,984.00     wall insulating and blocking

Loft area related work

   $ 950.00    $ 0.12    $ 950.00    $ 0.00    

Tape / float

   $ 13,366.00    $ 1.72       $ 13,366.00    

Wall covering # VWC 3 and 4

   $ 2,624.00    .$ 0.34       $ 2,624.00    

Prime and Paint walls

   $ 15,740.00    $ 2.03       $ 15,740.00     Review color selections for ease
of touchup painting

Plumbing

             

Break room sink / faucet

   $ 6,000.00    $ 0.77       $ 6,000.00     Refrigerator rough-in included /
Fiore will provide sink and faucet

Ceiling

             

Ceiling Tile

   $ 6,480.00    $ 0.84       $ 6,480.00    

Ceiling spray-K13 grey

   $ 11,500.00    $ 1.48       $ 11,500.00     Room 1008

Ceiling spray-K-13 black

   $ 5,923.00    $ 0.76       $ 5,923.00     Room 1001/ 1002 Awaiting
confirmation for ceiling spraying

Paint existing ductwork for lobby

      $ 0.00       $ 0.00     Awaiting pricing

Paint sprinkler piping

      $ 0.00       $ 0.00     Awaiting pricing

Lobby grid and panels

   $ 7,300.00    $ 0.94       $ 7,300.00     Central Ceiling grid and wood
panels is $11,000

Demolition of lobby

   $ 500.00    $ 0.06    $ 500.00    $ 0.00     Provide route for electrical and
HVAC work

Fire proofing allowance

   $ 1,000.00    $ 0.13       $ 1,000.00    

Roof drains and sprinkler pipes

      $ 0.00       $ 0.00     Paint or Insulate with galvanized appearance?

HVAC

             

HVAC distribution

   $ 69,280.41    $ 8.94    $ 7,500.00    $ 61,780.41     Fintube $3,500 /
ductwork from mech. rm. $3,000

Air Balancing

   $ 1,880.00    $ 0.24       $ 1,880.00    

Controls

   $ 7,610.00    $ 0.98       $ 7,610.00    

Heating pipe insulation

      $ 0.00       $ 0.00     Awaiting choices for the ceiling insulation
selections?

General Conditions

             

Permit Fees

   $ 2,300.00    $ 0.30       $ 2,300.00    

Architectural

   $ 15,498.00    $ 2.00       $ 15,498.00    

Interior signage

   $ 2,569.00           

Exterior sign

   $ 100.00           

Dumpster

   $ 1,500.00    $ 0.19       $ 1,500.00     allowance

Cleaning

   $ 2,400.00    $ 0.31       $ 2,400.00     Jobsite cleaning and window
cleaning

Flore Labor

   $ 2,000.00    $ 0.26       $ 2,000.00                                    

Subtotal

   $ 524,827.28    $ 67.38    $ 10,450.00    $ 515,183.28    

Management fee 8%

   $ 41,986.18    $ 5.42    $ 0    $ 41,986.18                                  
 

Total Project Cost

   $ 566,813.46    $ 73.15    $ 10,450.00    $ 557,169.46    

Tenant Improvement Allowance

            $ (309,950.00 )                      

Tenant Improvement Overage (to be paid by Tenant)

            $ 247,219.46                        

 

Tenant Acknowledgement & Approval:   

Ken Minor

Date:    7-5-06